United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1270
Issued: October 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a March 23, 2016 merit decision
and an April 28, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a recurrence of a medical condition
on or about December 31, 2015; and (2) whether OWCP properly denied a request for a review
of the written record as untimely filed.
FACTUAL HISTORY
On July 26, 2005 appellant, then a 36-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging a low back injury while in the performance of duty on July 1, 2005. She
1

5 U.S.C. § 8101 et seq.

reported that she was putting a tray of mail in the employing establishment vehicle and felt low
back pain. Appellant did not initially stop working. OWCP accepted the claim on September 2,
2005 for a lumbar sprain/strain. The record indicates that appellant filed intermittent claims for
wage-loss compensation commencing September 10, 2010.
OWCP paid intermittent
compensation through March 1, 2012.
Appellant submitted treatment reports from Dr. Douglas Bostick, III, a Board-certified
orthopedic surgeon. In a report dated May 22, 2014, Dr. Bostick indicated that appellant was
treated for low back pain and bilateral hip pain, worse with prolonged standing or walking. The
history noted that appellant had been diagnosed in 2012 with a medial meniscus tear and
underwent arthroscopic right knee surgery in 2012. Dr. Bostick submitted a report dated
October 16, 2014 indicating appellant was treated for hip pain. He noted that appellant had a
“history of trauma from a work-related injury.” By report dated May 18, 2015, Dr. Bostick
reported that appellant complained of low back pain with radiation into both legs. He also noted
bilateral hip pain. In a report dated October 28, 2015, Dr. Bostick diagnosed lumbago and
bilateral knee patellofemoral arthralgia.
In a brief report dated November 5, 2015, Dr. Bostick wrote that appellant was seen for
hip pain on October 16, 2014, bilateral knee and left ankle pain on January 7, 2015,2 and for her
lumbar spine on May 18, 2015. He opined, “All of which are related to workers’ comp[ensation]
injury and claim.” In a note dated November 16, 2015, Dr. Bostick wrote that, due to appellant’s
workers’ compensation injuries, she was “able [sic] to work 8 hours per day/40 hours per week
until further notice.”
Appellant submitted a notice of recurrence (Form CA-2a) dated December 31, 2015
indicating that she was seeking medical treatment only. She indicated that the date of the
original injury was July 1, 2005 and that her pain had never stopped. In a report dated January 6,
2016, Dr. Bostick reported that appellant was seen for worsening low back pain. He indicated
that the pain was worse with prolonged sitting and standing, and appellant had a bad flare up of
symptoms during the holidays. Dr. Bostick provided results on examination and diagnosed
lumbar back sprain.
In a report dated January 6, 2016, Dr. Bostick reported that appellant had back pain that
was worse with prolonged standing or sitting. He provided results on examination and
diagnosed lumbar back sprain. In a report dated February 17, 2016, Dr. Bostick reported that
appellant was seen for follow up of low back pain with radiation into her right hip. He
diagnosed lumbago and lumbar back sprain. Dr. Bostick also completed duty status reports
dated January 6 and February 17, 2016 indicating that appellant could work with restrictions.
By letter dated February 23, 2016, OWCP requested that appellant submit additional
evidence with respect to the claim for a recurrence of a medical condition.

2

The record does not contain a January 7, 2015 report. In a report dated November 7, 2014, Dr. Vicki Hebert,
Board-certified in internal medicine, reported that appellant sustained a knee and ankle injury when she tripped and
fell to her knees while delivering mail.

2

In a decision dated March 23, 2016, OWCP denied the claim. It found the medical
evidence of record did not establish how appellant’s current condition was causally related to the
original employment injury.3
On April 27, 2016 OWCP received a request for a review of the written record before an
OWCP hearing representative. The request was postmarked April 25, 2016.4
By decision dated April 28, 2016, OWCP’s Branch of Hearings and Review denied the
request for a review of the written record. The Branch found the request was untimely filed as
the request was not made within 30 days of the March 23, 2016 decision. In addition, the Branch
considered the request in its discretion and found that it could be equally well addressed in a
reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of a medical condition is defined under OWCP regulations as “a
documented need for further medical treatment after release from treatment for the accepted
condition or injury when there is no accompanying work stoppage.”5 It is appellant’s burden of
proof to establish a recurrence of a medical condition.6 When a claim for a recurrence of
medical condition is made more than 90 days after release from medical care, a claimant is
responsible for submitting an attending physician’s report which contains a description of current
objective findings and provides medical rationale for the causal relationship between the
claimant’s current condition(s) and the accepted condition(s).7 Medical rationale is a medically
sound explanation for the opinion offered.8
ANALYSIS -- ISSUE 1
In the present case, the original injury occurred while appellant was putting trays of mail
into a truck on July 1, 2005 and was accepted for a lumbar sprain/strain. Appellant submitted a
Form CA-2a dated December 31, 2015 indicating she believed her continuing medical treatment
was causally related to the 2005 work injury. It is her burden of proof to submit rationalized
medical evidence on causal relationship between the current condition and the employment
injury.9
3

OWCP found appellant last received medical treatment for her employment-related condition on May 18, 2015.

4

The copy of the Express Mail envelope in the record is difficult to read. USPS tracking information shows that
the document was submitted and accepted on August 25, 2016.
5

20 C.F.R. § 10.5(y).

6

See E.C., Docket No. 16-0413 (issued June 20, 2016).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013).

8

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).
9

Supra note 6.

3

The Board finds that the medical evidence of record is insufficient to meet appellant’s
burden of proof. In his November 5, 2015 report, Dr. Bostick referred to appellant’s treatment
for hip pain, knee and ankle injuries, and low back pain. He opined that “all of these” are work
injuries, without further explanation. The knee and ankle injuries appear to be a reference to a
different work injury in November 2014, not the 2005 back injury. Dr. Bostick does not discuss
a current diagnosed condition or explain any causal connection to the July 1, 2005 employment
injury.10 There is no proper medical and factual history or any medical rationale to establish that
appellant’s current condition was employment related. The February 17, 2016 report from
Dr. Bostick does not discuss causal relationship with the July 1, 2005 employment injury,
lacking a rationalized medical opinion establishing causal relationship, this report is of limited
probative value.11
On appeal, appellant argues that Dr. Bostick explained there was no gap in her treatment
and she was still in pain. The issue in the case is whether there is probative medical evidence
establishing that appellant continued to have a medical condition causally related to the July 1,
2005 employment injury. The Board has reviewed the medical evidence that was before OWCP
at the time of the March 23, 2016 decision and finds it is insufficient to meet appellant’s burden
of proof for the reasons discussed above.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8124(b)(1) provides that “a claimant for compensation not satisfied with a
decision of the Secretary ... is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”12
20 C.F.R. § 10.615 of the federal regulations implementing this section of FECA provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.13 The
regulations provide that a request for a hearing or review of the written record must be made
within 30 days, as determined by the postmark or other carrier’s date marking, of the date of the
decision.14
ANALYSIS -- ISSUE 2
In the present case, appellant’s request for a review of the written record was mailed
April 25, 2016. The 30th day following the March 23, 2016 OWCP decision was Friday,
10

See e.g. J.C., Docket No. 15-0765 (issued September 2, 2016) (no opinion on causal relationship).

11

Id.

12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. § 10.615.

14

Id. at § 10.616(a).

4

April 22, 2016. Since the request for a review of the written record was made more than 30 days
after the March 23, 2016 OWCP decision, appellant is not entitled to a review of the written
record as a matter of right.
Although appellant’s request for a review of the written record was untimely, OWCP has
discretionary authority with respect to granting the request and OWCP must exercise such
discretion.15 In this case OWCP advised appellant that the issue could be addressed through the
reconsideration process and the submission of new evidence. This is considered a proper
exercise of OWCP’s discretionary authority.16 There is no evidence of an abuse of discretion in
this case with respect to the denial of request for review of the written record.
CONCLUSION
The Board finds that appellant did not establish a recurrence of a medical condition on or
about December 31, 2015. The Board further finds that OWCP properly denied the request for a
review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 28 and March 23, 2016 are affirmed.
Issued: October 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

See Cora L. Falcon, 43 ECAB 915 (1992).

16

Id.

5

